       Case 4:17-cv-00091-BMM Document 116 Filed 04/04/19 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MONTANA
                                    GREAT FALLS DIVISION

 ACE AMERICAN INSURANCE CO.,                     Case No. 4:17-CV-00091-BMM

              Plaintiff,
 vs.                                          ORDER TO DISMISS DEFENDANT
                                             RYEN BARNETT’S COUNTER CLAIMS
 TERRA VANN, individually and as Personal
 Representative of the ESTATE OF ROBERT
 W. VANN, IV, CASSIE FAIAI, BOBBY
 VANN, CHASE VANN, TIFFANY ST.
 LAWRENCE, CODY VANN, CAMIE
 VANN, GAYL GREGORY, TROY
 BARNETT, RYEN BARNETT, EVA GRAY,
 LINDA HEIDINGER, STATE OF
 MONTANA, PROFESSIONAL
 TRANSPORTATION, INC., OUTSOURCE
 ADMINISTRATORS INC., NAVIGATORS
 SPECIALTY INSURANCE COMPANY,
 BNSF RAILWAY COMPANY, A
 DELAWARE CORPORATION, & JANET
 GREGORY

              Defendants.




///
///
       Case 4:17-cv-00091-BMM Document 116 Filed 04/04/19 Page 2 of 2



      UPON MOTION OF RYEN BARNETT and good cause appearing, THEREFORE,

      The counter claims filed by Ryen Barnett are hereby dismissed.

DATED this 4th day of April, 2019




                                              2
